Exhibit 10(L)

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
May 6, 2005, by and between Lyris Technologies, Inc., a Delaware corporation
(together with its successors and assigns permitted hereunder, the “Company”),
and Luis Rivera (“Employee”).

 

RECITALS

 

WHEREAS, Employee is currently employed by the Company, which develops software
and services for e-mail marketing, e-mail filtering and spam prevention (as the
Company currently conducts and does so during the term of this Agreement, the
“Business”);

 

WHEREAS, the Company is, concurrently with the execution hereof, entering into a
stock purchase agreement with the Commodore Resources, Inc. a Delaware
corporation (“Commodore”), and the other parties thereto (the “Stock Purchase
Agreement”); and

 

WHEREAS, Employee and the Company desire to set forth herein the terms of
employment for Employee, which employment shall be effective as of the closing
of the transactions contemplated by the Stock Purchase Agreement (the “Effective
Date”).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the sufficiency of which is hereby acknowledged,
the parties agree as follows:

 

AGREEMENTS:

 

1.                                      Employment Period.  Subject to Section 3
or mutual written agreement between the Company and Employee, the Company hereby
agrees to employ Employee, and Employee hereby agrees to be employed by the
Company, in accordance with the terms and provisions of this Agreement, for the
period commencing as of the Effective Date and ending on the fifth anniversary
of the Effective Date (the “Initial Term”); provided that, at the expiration of
the Initial Term, and on each anniversary of such expiration thereafter, the
Employment Period shall automatically be extended in one year increments (the
“Extended Term”) unless at least three months prior to the ensuing expiration
date (but no more than 9 months prior to such expiration date), the Company or
Employee shall have given written notice to the other party that it or he does
not wish to extend this Agreement (a “Non-Renewal Notice”).  The term
“Employment Period,” as utilized in this Agreement, shall refer to the
Employment Period as so automatically extended.

 

2.                                      Terms of Employment.

 

(a)                                  Position and Duties.

 

(i)                                     During the Employment Period, Employee
shall serve as President and Chief Executive Officer of the Company and, in so
doing, shall report to the Board of Directors of the Company (the “Board”). 
Employee agrees to perform whatever duties the Board may assign to Employee from
time to time, consistent with Employee’s position with the Company.  Employee
shall have supervision and control over, and responsibility for, such

 

--------------------------------------------------------------------------------


 

management and operational functions of the Company as are usual and customary
for such position, and shall have such other powers and duties as may from time
to time be prescribed by the Board.

 

(ii)                                  During the Employment Period, and
excluding any periods of vacation and sick leave to which Employee is entitled,
Employee agrees to devote all of his business time to the business and affairs
of the Company and, to the extent necessary to discharge the responsibilities
assigned to Employee hereunder, to use Employee’s reasonable best efforts to
perform faithfully, effectively and efficiently such responsibilities.  During
the Employment Period it shall not be a violation of this Agreement for Employee
to (A) serve on corporate, civic or charitable boards or committees, (B) deliver
lectures or fulfill speaking engagements and (C) manage personal investments, so
long as such activities do not materially interfere with the performance of
Employee’s responsibilities as an employee of the Company in accordance with
this Agreement.

 

(b)                                 Compensation.

 

(i)                                     Base Salary.  During the Employment
Period, Employee shall receive a minimum annual base salary per calendar year of
two hundred thousand dollars ($200,000) (“Annual Base Salary”), which shall be
paid in accordance with the customary payroll practices of the Company and shall
be prorated for the year ending December 31, 2005 and for any other partial year
of service.  The Company may review and adjust upward Employee’s Annual Base
Salary.  The term Annual Base Salary as utilized in this Agreement shall refer
to Annual Base Salary as so adjusted.

 

(ii)                                  Annual Bonus.  Employee shall be eligible
to receive an annual bonus (“Annual Bonus”) at the end of each calendar year
during the Employment Period in accordance with the terms set forth on
Schedule I hereto.

 

(iii)                               Incentive, Savings and Retirement Plans. 
During the Employment Period, Employee shall be entitled to participate in all
incentive, savings and retirement plans, practices, policies and programs of the
Company applicable generally to other employees of the Company (“Investment
Plans”).

 

(iv)                              Welfare Benefit Plans.  During the Employment
Period, Employee and/or Employee’s family or dependents, as the case may be,
shall be eligible for participation in the welfare benefit plans, practices,
policies and programs (“Welfare Plans”) provided by the Company (including,
without limitation, medical, prescription, dental, vision, short-term
disability, long-term disability, salary continuance, employee life, group life,
accidental death and travel accident insurance plans and programs) to the extent
applicable generally to other employees of the Company.  The Company will pay
any required co-pay for health insurance for Employee and his family under the
Company’s health plan.

 

(v)                                 Expenses.  During the Employment Period,
Employee shall be entitled to receive prompt reimbursement for all reasonable
travel, entertainment and other business-related expenses incurred by Employee
in accordance with the policies, practices and procedures of the Company or the
Business, as applicable.

 

2

--------------------------------------------------------------------------------


 

(vi)                              Vacation and Holidays.  During the Employment
Period, Employee shall be entitled to a minimum of four weeks vacation.

 

3.                                      Termination of Employment.

 

(a)                                  Death or Disability.  Employee’s employment
shall terminate automatically upon Employee’s death during the Employment
Period.  If the Disability of Employee has occurred during the Employment Period
(pursuant to the definition of Disability set forth below), the Company may give
to Employee written notice in accordance with Section 11(b) of its intention to
terminate Employee’s employment.  In such event, Employee’s employment with the
Company shall terminate effective on the 30th day after receipt of such notice
by Employee (the “Disability Effective Date”), provided that, within 30 days
after such receipt, Employee shall not have returned to full-time performance of
Employee’s duties.  For purposes of this Agreement, “Disability” shall mean
Employee’s inability to perform his duties and obligations hereunder for a
period of 180 consecutive days due to mental or physical incapacity as
determined by a physician selected by the Company or its insurers and acceptable
to Employee or Employee’s legal representative (such agreement as to
acceptability not to be withheld unreasonably).

 

(b)                                 Termination by the Company for Cause.  The
Company may terminate the Employee’s employment during the Employment Period for
Cause.  For purposes of this Agreement, “Cause” shall mean: (i) the failure of
Employee to materially perform his obligations and duties hereunder to the
satisfaction of the Company, which failure is not remedied within 45 days after
receipt of written notice from the Company; (ii) commission by Employee of an
act of fraud upon, or willful gross misconduct toward, the Company or any of its
affiliates; (iii) a material breach by Employee of Section 6, Section 7 or
Section 9, which in either case is not remedied within 15 business days after
receipt of written notice from the Board or the Company; (iv) the conviction of
Employee of any felony (or a plea of nolo contendere thereto) or any crime
involving moral turpitude; or (v) the failure of Employee to carry out, or
comply with, in any material respect any directive of the Board consistent with
the terms of this Agreement, which is not remedied within 30 business days after
receipt of written notice from the Board or the Company.  Any written notice
from the Board or the Company pursuant to this Section 3(b) shall specifically
identify the failure that it deems to constitute Cause.

 

(c)                                  Termination by Company Without Cause.  The
Company may terminate Employee’s employment during the Employment Period without
Cause beginning on the date that is sixty (60) days after the Effective Date. 
For purposes of this Agreement, “without Cause” shall mean a termination by the
Company of Employee’s employment during the Employment Period for any other
reason other than a termination based upon Cause, death or Disability.

 

(d)                                 Termination by the Employee.  Employee’s
employment may be terminated during the Employment Period by Employee for Good
Reason or without Good Reason; provided, however, that Employee agrees not to
terminate his employment for Good Reason unless (i) Employee has given the
Company at least 30 days’ prior written notice of his intent to terminate his
employment for Good Reason, which notice shall specify the facts and
circumstances constituting Good Reason, and (ii) such facts and circumstances
constituting Good Reason have not been remedied within such 30 day period.  For
purposes of this Agreement,

 

3

--------------------------------------------------------------------------------


 

“Good Reason” shall mean any material breach by the Company of any provision of
this Agreement and shall also include Company (or its successors and assigns)
substantially altering the position, geographic location, or responsibilities of
Employee during the Employment Period.

 

(e)                                  Date of Termination.  “Date of Termination”
means (i) if Employee’s employment is terminated for any reason other than
Employee’s death, the termination date set forth in the written notice to that
effect given by Employee to the Company or by the Company to Employee, as the
case may be (taking into account any notice or cure period required hereunder),
and (ii) if Employee’s employment is terminated by reason of death or
Disability, the date of death of Employee or the Disability Effective Date, as
the case may be.

 

4.                                      Obligations of the Company Upon
Termination.

 

(a)                                  Termination Because of Death or
Disability.  If Employee’s employment is terminated by reason of Employee’s
death or Disability during the Employment Period, the Company shall pay to
Employee or his legal representatives within 20 days after the Date of
Termination (except as otherwise noted with respect to paragraphs (v) and
(vi) below) (and the Company shall have no further obligations hereunder with
respect to Employee):

 

(i)                                     Employee’s Annual Base Salary through
the Date of Termination to the extent not theretofore paid;

 

(ii)                                  Any Annual Bonus awarded to Employee prior
to the Date of Termination but not yet paid;

 

(iii)                               Any compensation previously deferred by
Employee (together with any accrued interest and earnings thereon);

 

(iv)                              Any unreimbursed business expenses;

 

(v)                                 Any amount arising from Employee’s
participation in, or benefits under, any Investment Plans (“Accrued
Investments”), which amounts shall be payable in accordance with the terms and
conditions of such Investment Plans; and

 

(vi)                              Any amounts to which Employee is entitled from
Employee’s participation in, or benefits under, any Welfare Plan (“Accrued
Welfare Benefits”), which amounts shall be payable in accordance with the terms
and conditions of such Welfare Plans, and any amounts owed as a result of
accrued vacation, which amounts shall be payable in accordance with the policies
of the Company.

 

(b)                                 Termination for Cause; Other than for Good
Reason.  If Employee’s employment shall be terminated by the Company for Cause
or by Employee without Good Reason, the Company shall pay to Employee within 20
days after the Date of Termination (except as otherwise noted with respect to
paragraphs (v) and (vi) below) (and the Company shall have no further
obligations hereunder with respect to Employee):

 

(i)                                     Employee’s Annual Base Salary through
the Date of Termination to the extent not theretofore paid;

 

4

--------------------------------------------------------------------------------


 

(ii)                                  Any Annual Bonus awarded to Employee prior
to the Date of Termination but not yet paid;

 

(iii)                               Any compensation previously deferred by
Employee (together with any accrued interest and earnings thereon);

 

(iv)                              Any unreimbursed business expenses;

 

(v)                                 Any Accrued Investments, which amounts shall
be payable in accordance with the terms and conditions of such Investment Plans;
and

 

(vi)                              Any Accrued Welfare Benefits, which amounts
shall be payable in accordance with the terms and conditions of such Welfare
Plans, and any amounts owed as a result of accrued vacation, which amounts shall
be payable in accordance with the policies of the Company.

 

(c)                                  Termination for Good Reason; Without
Cause.  If the Company shall terminate Employee’s employment without Cause or
Employee shall terminate his employment for Good Reason, the Company shall pay
to Employee within 20 days of the Date of Termination (except as otherwise noted
with respect to paragraphs (v) and (vi) below) (and the Company shall have no
further obligations hereunder with respect to Employee):

 

(i)                                     Employee’s Annual Base Salary through
the Date of Termination to the extent not theretofore paid;

 

(ii)                                  Any Annual Bonus awarded to Employee prior
to the Date of Termination but not yet paid;

 

(iii)                               Any compensation previously deferred by
Employee (together with any accrued interest and earnings thereon);

 

(iv)                              Any unreimbursed business expenses;

 

(v)                                 Any Accrued Investments, which amounts shall
be payable in accordance with the terms and conditions of such Investment Plans;

 

(vi)                              Any Accrued Welfare Benefits, which amounts
shall be payable in accordance with the terms and conditions of such Welfare
Plans, and any amounts owed as a result of accrued vacation, which amounts shall
be payable in accordance with the policies of the Company; and

 

(vii)                           An amount equal to 1.5 times the Employee’s then
current Annual Base Salary.

 

5.                                      Full Settlement.  Neither Employee nor
the Company shall be liable to the other party for any damages in addition to
the amounts payable under Section 4 arising out of the termination of Employee’s
employment prior to the end of the Employment Period; provided,

 

5

--------------------------------------------------------------------------------


 

however, that the Company shall be entitled to seek damages for any breach of
Section 6, Section 7, or Section 9 or for Employee’s criminal misconduct.

 

6.                                      Confidential Information.

 

(a)                                  Employee acknowledges that the Company and
its affiliates have trade, business and financial secrets and other confidential
and proprietary information (collectively, the “Confidential Information”) and
that during the course of Employee’s employment with the Company he has
received, shall receive or shall contribute to the Confidential Information. 
Confidential Information includes technical information, processes and
compilations of information, records, specifications and information concerning
assets, and information regarding methods of doing business.  As defined herein,
Confidential Information shall not include (i) information that is publicly and
generally known to other persons or entities; provided that, such information
has not been made publicly and generally known by Employee in violation of this
Agreement or, to the knowledge of Employee, by others in violation of comparable
agreements, (ii) information required to be disclosed by Employee pursuant to a
subpoena or court order, or pursuant to a requirement of a governmental agency
or law of the United States of America or a state thereof or any governmental or
political subdivision thereof; provided, however, that Employee shall take all
reasonable steps to prohibit disclosure pursuant to clause (ii) above, and
(iii) information already known to Employee without obligation to keep it
confidential, or independently developed by Employee without use of Confidential
Information of Company or received by Employee in good faith from a third party
lawfully in possession thereof without obligation to keep such information
confidential.

 

(b)                                 During and following Employee’s employment
by the Company, Employee agrees (i) to hold such Confidential Information in
confidence and (ii) not to release such information to any person (other than
Company employees and other persons to whom the Company has authorized Employee
to disclose such information and then only to the extent that such Company
employees and other persons authorized by the Company have a need for such
knowledge).  Employee agrees to use reasonable efforts to give the Company
notice of any and all attempts to compel disclosure of any Confidential
Information, in such a manner so as to provide the Company with written notice
at least five days before disclosure or within one business day after Employee
is informed that such disclosure is being or shall be compelled, whichever is
earlier.  Such written notice shall include a description of the information to
be disclosed, the court, government agency, or other forum through which the
disclosure is sought, and the date by which the information is to be disclosed,
and shall contain a copy of the subpoena, order or other process used to compel
disclosure.

 

(c)                                  Employee further agrees not to use any
Confidential Information for the benefit of any person or entity other than the
Company.

 

7.                                      Intellectual Property Rights; Surrender
of Materials Upon Termination.

 

(a)                                  In consideration of the Company’s agreement
to employ Employee and the receipt by Employee of the Confidential Information,
Employee hereby assigns to the Company all his right, title and interest in all
Intellectual Property (as defined below) that Employee makes or conceives,
whether as a sole inventor or author or as a joint inventor or

 

6

--------------------------------------------------------------------------------


 

author, whether made within or outside working hours or upon the premises of the
Company or elsewhere, as work for hire or otherwise, at any time during his
employment with the Company or its affiliates (including prior to the Effective
Date).  “Intellectual Property” means any information of a technical and/or
business nature such as ideas, discoveries, inventions, trade secrets, know-how,
and writings and other works of authorship that relate directly in any manner to
the actual or anticipated business or research and development of the Company
and its affiliates.  During and subsequent to Employee’s employment, upon the
request and at the expense of the Company or its nominee and for no additional
personal remuneration, Employee agrees to execute any instrument that the
Company considers necessary to secure or maintain for the benefit of the Company
adequate patent, copyright, trademark and other property rights in the United
States and all foreign countries with respect to any Intellectual Property. 
Employee also agrees to assist the Company as required to draft said instruments
and to obtain and enforce such rights.  Employee agrees to promptly disclose to
the Company any Intellectual Property when conceived or made by Employee, in
whole or in part, and to make and maintain adequate and current records thereof.

 

(b)                                 Employee agrees that all Confidential
Information and other files, documents, materials, records, customer lists,
business proposals, contracts, agreements and other repositories containing
information concerning the Company or the business of the Company, in whatever
form, tangible or intangible (including all copies thereof), that Employee shall
prepare, or use, or be provided with as a result of his employment with the
Company, shall be and remain the sole property of the Company.  Upon termination
of Employee’s employment hereunder, Employee agrees that all Confidential
Information and other files, documents, materials, records, customer lists,
business proposals, contracts, agreements and other repositories containing
information concerning the Company or the business of the Company (including all
copies thereof) in Employee’s possession, custody or control, whether prepared
by Employee or others, shall remain with or be returned to the Company promptly
(within 24 hours) after the Date of Termination.  The materials required to be
returned pursuant to this Section 7 shall not include personal correspondence
that does not relate to the Company or the business of the Company.

 

8.                                      Successors.

 

(a)                                  This Agreement is personal to Employee and
without the prior written consent of the Company shall not be assignable by
Employee otherwise than by will or the laws of descent and distribution.  This
Agreement shall inure to the benefit of and be enforceable by Employee’s legal
representatives.

 

(b)                                 This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns.  Employee agrees
that the Company may assign this Agreement to any directly or indirectly owned
subsidiary or affiliate (affiliate shall have the same meaning as in the Stock
Purchase Agreement) of the Company, in which event “Company” as used in this
Agreement shall thereafter mean such subsidiary or affiliate (except where
reference is made to benefit plans that are maintained by the Company, in which
event the Company shall remain obligated with respect thereto under this
Agreement), and in connection with such assignment, such subsidiary shall
expressly assume this Agreement and the Company shall be released therefrom
except to the extent referenced above.

 

7

--------------------------------------------------------------------------------


 

(c)                                  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

9.                                      Non-Competition; Non-Solicitation.

 

(a)                                  During his employment by the Company,
including the Employment Period, Employee shall have access to and become
acquainted with Confidential Information of the Company as described in
Section 6.  Employee acknowledges and agrees that his use of Confidential
Information in the conduct of business on behalf of a competitor of the Company
would constitute unfair competition with the Company and would adversely affect
the business goodwill of the Company.  Accordingly, as a material inducement to
the Company to enter into this Agreement; to protect the Company’s Confidential
Information that may be disclosed or entrusted to Employee (the disclosure of
which by Employee in violation of this Agreement would adversely affect the
business goodwill of the Company), the business goodwill of the Company that may
be developed in Employee and the business opportunities that may be disclosed or
entrusted to Employee by the Company; in consideration for the compensation and
other benefits payable hereunder to Employee, for the benefits to Employee of
having access to Confidential Information during the Employment Period (the
disclosure of which by Employee in violation of this Agreement would adversely
affect the business goodwill of the Company); and for other good and valuable
consideration, Employee hereby covenants and agrees that, during the Term of
Non-Competition, Employee shall not, directly or indirectly, individually or as
an officer, director, manager, employee, shareholder, consultant, contractor,
partner, member, joint venturer, agent, equity owner or in any capacity
whatsoever:

 

(i)                                     own, engage in, manage, operate, join,
control, be employed by, provide Competing Services to, or participate in the
ownership, management, operation or control of or provision of Competing
Services to, a Competing Business operating in the Geographic Area;

 

(ii)                                  recruit, hire, assist in hiring, attempt
to hire, or contact or solicit with respect to hiring any person who, at any
time during the 12 month period ending on the Date of Termination, was an
employee of the Company or its affiliates;

 

(iii)                               induce or attempt to induce any employee of
the Company or its affiliates to terminate, or in any way interfere with, the
relationship between such parties and any employee thereof; or

 

(iv)                              induce or attempt to induce any customer,
client, supplier, service provider, or other business relation of the Company or
its affiliates in the Geographic Area to cease doing business with such parties,
or in any way interfere with the relationship between such parties and any such
person.

 

8

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Company agrees that Employee may own less
than five percent of the outstanding voting securities of any publicly traded
company that is a Competing Business so long as Employee does not otherwise
participate in such competing business in any way prohibited by this Section 9.

 

(b)                                 Employee acknowledges that the geographic
boundaries, scope of prohibited activities, and time duration of the preceding
paragraphs in this Section 9 (including the defined terms for “Competing
Business,” “Competing Services,” “Geographic Area,” and “Term of
Non-Competition” set forth in Section 9(c)) are reasonable in nature and are no
broader than are necessary to maintain the goodwill of the Company and the
confidentiality of its Confidential Information and to protect the goodwill and
other legitimate business interests of the Company, and also that the
enforcement of such covenants would not cause Employee any undue hardship or
unreasonably interfere with Employee’s ability to earn a livelihood.  If
Employee violates the covenants and restrictions in this Section 9 and the
Company brings legal action for injunctive or other equitable relief, Employee
agrees that the Company shall not be deprived of the benefit of the full period
of the restrictive covenant, as a result of the time involved in obtaining such
relief.  Accordingly, Employee agrees that the provisions in this Section 9
shall have a duration determined pursuant to Section 9(a), computed from the
date the legal or equitable relief is granted.

 

(c)                                  As used in this Agreement:

 

(i)                                     “Competing Business” means any service
or product of any person or organization other than the Company or its
affiliates in existence or then under development, that competes or could
potentially compete, directly or indirectly, with any service or product of the
Company or its affiliates.

 

(ii)                                  “Competing Services” means services that,
if provided to a business other than a Competing Business, would constitute the
conduct of a Competing Business.

 

(iii)                               “Geographic Area” means the United States.

 

(iv)                              “Term of Non-Competition” means the period of
time beginning on the date hereof and continuing until (A) if this Agreement is
terminated during the Employment Period by either the Company for Cause or
Employee without Good Reason, two years after the Date of Termination, (B) if
this Agreement is terminated during the Employment Period by either the Company
without Cause or Employee for Good Reason, one year after the Date of
Termination, or (C) if the Employment Period expires by reason of a Non-Renewal
Notice, one year after the last day of the Employment Period.

 

(d)                                 If any court or arbitrator determines that
any portion of this Section 9 is invalid or unenforceable, the remainder of this
Section 9 shall not thereby be affected and shall be given full effect without
regard to the invalid or unenforceable provisions.  If any court or arbitrator
construes any of the provisions of this Section 9 to be invalid or unenforceable
because of the duration or scope of such provision, such court or arbitrator
shall be required to reduce the

 

9

--------------------------------------------------------------------------------


 

duration or scope of such provision, to the minimum extent necessary so as to be
enforceable, and to enforce such provision as so reduced.

 

10.                               Non-Disparagement.  Employee agrees to refrain
from engaging in any conduct, or making any comments or statements, during the
Employment Period and thereafter, that have the purpose or effect of harming the
reputation or goodwill of the Company or its affiliates.

 

11.                               Miscellaneous.

 

(a)                                  Construction.  This Agreement shall be
governed by and construed in accordance with the laws of the State of California
without reference to principles of conflict of laws.  The captions of this
Agreement are not part of the provisions hereof and shall have no force or
effect.  Whenever the terms “hereof”, “hereby”, “herein”, or words of similar
import are used in this Agreement they shall be construed as referring to this
Agreement in its entirety rather than to a particular section or provision,
unless the context specifically indicates to the contrary.  Any reference to a
particular “Section” or “paragraph” shall be construed as referring to the
indicated section or paragraph of this Agreement unless the context indicates to
the contrary.  The use of the term “including” herein shall be construed as
meaning “including without limitation.”  This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.

 

(b)                                 Notices.  All notices and other
communications hereunder shall be in writing and shall be given by hand delivery
to the other party or by registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

 

If to Employee:

 

44 Mirabel Avenue

 

 

Mill Valley, CA 94941

 

 

 

If to the Company:

 

Lyris Technologies, Inc.

 

 

20709 Allston Way, Suite 200

 

 

Berkeley, CA 94704

 

 

 

With a copy to:

 

Vinson & Elkins L.L.P.

 

 

3700 Trammell Crow Center

 

 

2001 Ross Avenue

 

 

Dallas, Texas 75201

 

 

Attention: Michael D. Wortley

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

(c)                                  Severability.  If any provision of this
Agreement is held to be illegal, invalid or unenforceable under present or
future laws effective during the term of this Agreement, such provision shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a portion of

 

10

--------------------------------------------------------------------------------


 

this Agreement; and the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement.  Furthermore,
in lieu of such illegal, invalid or unenforceable provision there shall be added
automatically as part of this Agreement a provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and be legal,
valid and enforceable.

 

(d)                                 Withholding.  The Company may withhold from
any amounts payable under this Agreement such Federal, state or local taxes as
shall be required to be withheld pursuant to any applicable law or regulation.

 

(e)                                  No Waiver.  Employee’s or the Company’s
failure to insist upon strict compliance with any provision of this Agreement or
the failure to assert any right Employee or the Company may have hereunder,
including, without limitation, the right of Employee to terminate employment for
Good Reason, shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.

 

(f)                                    Equitable and Other Relief.  Employee
acknowledges that money damages would be both incalculable and an insufficient
remedy for a breach of Section 6, Section 7, Section 9 or Section 10 by Employee
and that any such breach would cause the Company irreparable harm.  Accordingly,
the Company, in addition to any other remedies at law or in equity it may have,
shall be entitled, without the requirement of posting of bond or other security,
to equitable relief, including injunctive relief and specific performance, in
connection with a breach of Section 6, Section 7, Section 9 or Section 10 by
Employee.

 

(g)                                 Entire Agreement.  The provisions of this
Agreement constitute the complete understanding and agreement between the
parties with respect to the subject matter hereof, and supersede all prior and
contemporaneous oral and written agreements, representations and understandings
of the parties, which are hereby terminated.  Employee and the Company
acknowledge and represent that there are no other promises, terms, conditions or
representations (oral or written) regarding any matter relevant hereto.

 

(h)                                 Counterparts.  This Agreement may be
executed in two or more counterparts.

 

(i)                                     Arbitration.

 

(i)                                     In the event any dispute or controversy
arises under this Agreement and is not resolved by mutual written agreement
between Employee and the Company within 30 days after notice of the dispute is
first given, then Employee and the Company will mutually select an arbitrator
and submit such dispute or controversy to arbitration by such arbitrator;
provided, however, if the Company and Employee have not mutually selected an
arbitrator within 90 days after notice of the dispute is first given, or if
Employee and the Company decide at any earlier date not to mutually select an
arbitrator, then, upon the written request of Employee or the Company, such
dispute or controversy shall be submitted to arbitration by an arbitrator to be
selected by the American Arbitration Association (“AAA”).  The arbitration will
be conducted in accordance with the Rules for Resolution of Employment

 

11

--------------------------------------------------------------------------------


 

Disputes of the AAA.  Judgment may be entered thereon and the results of the
arbitration will be binding and conclusive on the parties hereto.  Any
arbitrator’s award or finding or any judgment or verdict thereon will be final
and unappealable.  All parties agree that venue for arbitration will be in San
Francisco County, California, or such other place as may be agreed upon in
writing at the time by the parties and that any arbitration commenced in any
other venue will be transferred to San Francisco County, California, upon the
written request of any party to this Agreement.  All arbitrations will have one
individual acting as arbitrator.  Any arbitrator selected will not be
affiliated, associated or related to either Employee of the Company in any
matter whatsoever.  The decision of the arbitrator will be binding on all
parties.  The prevailing party in the arbitration (as determined by the
arbitrator) shall be reimbursed, by the other party, its reasonable attorneys
fees, costs and other expenses pertaining to any such arbitration and
enforcement.

 

(ii)                                  THE ARBITRATOR SHALL HAVE NO AUTHORITY TO
AWARD PUNITIVE DAMAGES UNDER ANY CIRCUMSTANCES (WHETHER IT BE EXEMPLARY DAMAGES,
TREBLE DAMAGES, OR ANY OTHER PENALTY OR PUNITIVE TYPE OF DAMAGES).  REGARDLESS
OF WHETHER SUCH DAMAGES MAY BE AVAILABLE UNDER CALIFORNIA LAW, EMPLOYEE AND THE
COMPANY EACH HEREBY WAIVE THE RIGHT, IF ANY, TO RECOVER PUNITIVE DAMAGES IN
CONNECTION WITH ANY CLAIMS.  EMPLOYEE AND THE COMPANY ACKNOWLEDGE THAT BY
SIGNING THIS AGREEMENT EMPLOYEE AND THE COMPANY ARE WAIVING ANY RIGHT THAT
EMPLOYEE OR THE COMPANY MAY HAVE TO A JURY TRIAL.

 

(j)            Survival.  Sections 4, 5, 6, 7, 8, 9, and 10 of this Agreement
shall survive the termination of Employee’s employment.

 

(k)                                  Amendments.  This Agreement may not be
amended or modified at any time except by a written instrument executed by the
Company and Employee.

 

(l)                                     Effectiveness.  If the Effective Date
has not occurred by May 25, 2005, this Agreement shall be null and void and of
no force or effect.

 

(m)                               Employee Acknowledgment.  Employee
acknowledges that he has read and understands this Agreement, is fully aware of
its legal effect, has not acted in reliance upon any representations or promises
made by the Company other than those contained in writing herein, and has
entered into this Agreement freely based on his own judgment.

 

[SIGNATURE PAGE FOLLOWS]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Employee has hereunto set Employee’s hand and the Company
has caused this Agreement to be executed in its name on its behalf, all as of
the day and year first above written.

 

 

EMPLOYEE:

 

 

 

 

 

/s/ Luis Rivera

 

 

 

 

 

 

COMPANY:

 

 

 

LYRIS TECHNOLOGIES, INC.

 

 

 

 

 

 

 

By:

/s/ David R. Burt

 

 

Name:

David R. Burt

 

Title:

 

 

 

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]

 

13

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Annual Bonus

 

1.               Profit Sharing Bonus

 

Company shall pay to Employee a bonus based on the profitability of the Company
as set forth below:

 

•                  Bonus will be paid quarterly within 30 days after the end of
each fiscal quarter for the Company.

 

•                  Bonus will be based on Company accomplishing its “Profit
Target” for such quarter.

 

Profit Target for the quarter ended June 30, 2005 shall be $1,250,000.00.

 

Profit Target for the quarter ended September 30, 2005 shall be $1,500,000.00.

 

Profit Target for the quarter ended December 31, 2005 shall be $1,500,000.00.

 

Profit Target for the quarter ended March 31, 2006 shall be $1,750,000.00.

 

If Company accomplishes its Profit Target for a quarter, Employee shall be
entitled to a bonus equal to $62,500 for the June 30, 2005 quarter, bonus equal
to $62,500 for the September 30, 2005 quarter, bonus equal to $62,500 for the
December 31, 2005 quarter and bonus equal to $62,500 for the March 31, 2006
quarter.

 

If the Company does not accomplish its Profit Target in a quarter but exceeds
its Profit Target in a subsequent quarter, the Profit Sharing Bonus can be
increased pro rata by an amount sufficient to make up for a shortfall in a prior
quarter.  For the four quarters ended March 31, 2006, if the Profit Target
equals $6,000,000 the full Profit Sharing Bonus of $250,000 will be paid.

 

--------------------------------------------------------------------------------

 